EXHIBIT 10.11
AMENDED AND RESTATED
PRIMUS GUARANTY, LTD.
RESTRICTED STOCK UNIT DEFERRAL PLAN
Primus Guaranty, Ltd. (the “Company”) established the Primus Guaranty, Ltd.
Restricted Stock Unit Deferral Plan (the “Deferral Plan”), effective as of
December 31, 2007 and hereby amends and restates the Deferral Plan effective as
of January 1, 2009.
(a) Purpose of Plan. The Primus Guaranty, Ltd. 2004 Share Incentive Plan (the
“Share Incentive Plan”) provides for the grant of restricted stock units (the
“Restricted Units”). The committee appointed by the Board of Directors to
administer the Share Incentive Plan (the “Committee”) has granted Restricted
Units to certain Participants (as defined in the Plan). The Company wishes to
permit Participants to defer distributions associated with their Restricted
Units until the Participants separate from service with the Company and its
affiliates. All deferral elections under the Deferral Plan shall be made in
accordance with section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations thereunder.
2. Deferral Elections.
(a) 2007 Deferral Elections. The Committee may permit a Participant to make an
irrevocable election on or before December 31, 2007 to defer payment of any
Restricted Units that have not vested as of December 31, 2007. The deferral
election shall be made on terms determined by the Committee, provided that the
Participant shall not be permitted in calendar year 2007 (i) to change payment
elections with respect to amounts that the Participant would otherwise receive
in 2007 or (ii) to cause payments to be made in the 2007 calendar year. If a
Participant makes an election in accordance with this Section 2(a), subject to
Sections 6 and 7 below, payment will be made within ten business days following
the Participant’s separation from service from the Company, as defined by
section 409A of the Code (“Separation from Service”).
(b) 2008 and Subsequent Elections. The Committee may permit a Participant to
elect to defer payment of Restricted Units that are granted on or after
January 1, 2008. Each such election must be made prior to January 1 of the first
calendar year in which the services related to the applicable Restricted Units
are performed, or such other date as is permitted by section 409A of the Code,
on a form and on terms determined by the Company. Any such election shall be
irrevocable. If a Participant makes an election in accordance with this
Section 2(b), subject to Sections 6 and 7 below, payment will be made within ten
business days following the Participant’s Separation from Service.

 

 



--------------------------------------------------------------------------------



 



3. Payment. Subject to Sections 6 and 7 below, a Participant’s deferred
Restricted Units shall be paid to the Participant, or in the event of the
Participant’s death, to the Participant’s estate, in Shares (as defined in the
Share Incentive Plan) within ten business days following the Participant’s
Separation from Service. The Restricted Units shall be paid in the form of whole
Shares issued under the Share Incentive Plan. All payments under this Deferral
Plan are subject to applicable tax withholding.
4. Administration. All Restricted Units shall be awarded and paid pursuant to
the Share Incentive Plan, the terms of which are incorporated herein by
reference. In the event of a change in capitalization or other corporate event
described in Section 6 of the Share Incentive Plan, the Restricted Units shall
be appropriately adjusted by the Committee pursuant to the Share Incentive Plan.
The Company shall establish a bookkeeping account on its records for each
Participant, to which shall be credited the Participant’s deferred Restricted
Units. This Deferral Plan shall be an unfunded plan, as described in Section 7.7
of the Share Incentive Plan. The Committee shall have the discretionary
authority to interpret and administer the Deferral Plan, and the Committee’s
decisions shall be conclusive as to any questions arising hereunder.
5. Dividend Payments. In the event that the Company declares a cash dividend,
each Participant who has deferred and not yet received distribution of his
Restricted Units shall receive an amount equal to the product of (x) and (y),
where (x) equals the number of Restricted Units which the Participant has
deferred and not yet received as of the date on which such cash dividend is
declared and (y) equals the per Share cash dividend declared by the Company.
Such amount shall be paid to the applicable Participant in a lump sum cash
payment within fifteen days following the date on which the Company declares the
applicable cash dividend, and shall be subject to applicable withholding taxes.
6. Corporate Dissolution. In the event of a corporate dissolution which meets
the requirements of Treasury Regulation §1.409A-3(j)(4)(ix)(A), the Deferral
Plan shall be terminated and liquidated in accordance with section 409A of the
Code, and the Shares underlying all deferred Restricted Units shall be
distributed.
7. Section 409A Compliance. The Deferral Plan is intended to comply with the
requirements of section 409A of the Code, and shall in all respects be
administered in accordance with section 409A. Notwithstanding anything in the
Plan to the contrary, distributions may only be made under the Plan upon an
event and in a manner permitted by section 409A of the Code. All payments to be
made upon a Separation from Service under this Plan may only be made upon a
“separation from service” under section 409A of the Code. Notwithstanding any
other provision contained herein, if a Participant who is a “specified
employee”, determined in accordance with section 409A of the Code, becomes
entitled to receive a distribution of Shares underlying Restricted Units on
account of his Separation from Service, the distribution may not be made earlier
than six months following the date of the Participant’s Separation from Service,
if required by Code section 409A and the regulations thereunder. If
distributions are delayed pursuant to Code section 409A, the Shares withheld on
account of Code section 409A shall be paid within fifteen days after the end of
the six-month period. If the Participant dies during such six-month period, the
Shares withheld on account of section 409A shall be paid to the Participant’s
estate within sixty days following the Participant’s death.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Amended and Restated Deferral Plan, on the 29th day of December,
2008.

                  PRIMUS GUARANTY, LTD.
 
           
 
  By:        
 
     
 
   

 

 